Title: To James Madison from Adam Cooke, 31 January 1822
From: Cooke, Adam
To: Madison, James


                
                    
                        Dear Sir
                        Fredericksburg 31 January 1822
                    
                    The two Boxes Sent by R Cutts Esqr I forwarded to you yesterday by Mr Barbours Wagon. Enclosed you have your account up to this time. With Due Respect I am Sir your Hu[m]ble St
                    
                        A. Cooke
                    
                
                
                    [Enclosure]
                    James Madison Esqr
                    
                        
                            
                            
                            
                            In account With Jas Cooke
                            Dr.
                        
                        
                            Octor
                            16
                            
                            To Cash paid for 2 u Snuff 13/6
                             $2.50
                        
                        
                            
                            
                            ”
                            6 Bottles Porter
                              1.20
                        
                        
                            
                            30
                            
                            For 2 Bottles Oil at 83 cts.
                               .83
                        
                        
                            
                            
                            ”
                            To Cash paid for Candlemoulds 3/9
                               .67
                        
                        
                            Novr.
                            19
                            ”
                            For 1 Barrell Sugar 250 u. at 13 cts Bll 25¢
                             32.75
                        
                        
                            
                            
                            ”
                            Cash for 3 Bushels Oysters 150¢
                              1.50
                        
                        
                            
                            
                            ”
                            6 u. Cheese 6/–
                              1.00
                        
                        
                            
                            27
                            ”
                            51 u. 5 oz piece Sugar at 26¢
                             13.24
                        
                        
                            
                            
                            ”
                            Cash for 2 Bushels Oysters 6/
                              1.00
                        
                        
                            Decr
                            6
                            ”
                            33¼ Gals Whiskey at 44¢ Bll 75¢
                             15.38
                        
                        
                            
                            
                            ”
                            3 Bushels potatoes 3/–
                              1.50
                        
                        
                            
                            14
                            ”
                            6 u. Rice @ 4d.½ 6 u. Cheese 6/
                             13.7½
                        
                        
                            
                            
                            ”
                            Cash for Canister snuff 3/9
                               .62½
                        
                        
                            Januy
                            4
                            ”
                            2 Bottles Oil at 5/3 1 u. Chocolate 2/
                              1.99
                        
                        
                            
                            
                            ”
                            Cash for 10 Galls Beer @ ⅔ Keg 4/6
                              4.50
                        
                        
                            
                            
                            
                            
                            $80.76
                        
                        
                            
                            25
                            ”
                            To Cash paid Stage for 2 Boxes
                              2.00
                        
                        
                            
                            
                            
                            
                            $82.76
                        
                        
                            
                            
                            
                            Settled in account with Mackay & Campbell.
                            
                        
                    
                    
                        for James CookeA. Cooke
                    
                
            